Exhibit 2
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  JAMES P. SCANLAN, on behalf of himself
  and all others similarly situated,

                                   Plaintiff,              Case No. 2:18-cv-04040-HB

  -vs.-                                                    SECOND AMENDED
                                                           COMPLAINT – CLASS ACTION
  AMERICAN AIRLINES GROUP, INC.,
  and AMERICAN AIRLINES, INC.
                                                           EXEMPT FROM FILING FEES
                                   Defendants.             UNDER 38 U.S.C. § 4323(h)(1)




          Plaintiff James P. Scanlan, on behalf of himself and other similarly situated individuals,

by and through his attorneys, alleges as follows:

                                          INTRODUCTION

          1.     This is a class action under the Uniformed Services Employment and

Reemployment Rights Act (“USERRA”), 38 U.S.C. § 4301 et seq., and a breach of contract

action on behalf of current and former employees of American Airlines Group, Inc. (“AAG”)

and American Airlines, Inc. (“AAI”) who took military leave from their employers, and (1) did

not receive credit under the American Airlines Group Inc. Global Profit Sharing Plan (“the

Plan”) for periods during which they took military leave, and/or (2) did not receive pay from

AAI during short-term military leave, consisting of payment of the differential between the

employee’s regular salary and the amount he or she received in compensation for his or her

military service while on leave (as he or she would have been paid for jury duty leave).

          2.     USERRA protects the rights of military service members who take leaves of

absence from their civilian employers to perform qualified military service. USERRA § 4316(b)


                                                   1
requires military leave to be treated no less favorably than other, comparable forms of leave.

AAG and its subsidiary, AAI, violated this provision in two ways. First, AAG adopted and

implemented a policy or practice whereby AAG does not credit employees with imputed

earnings or otherwise credit their short-term military leave under the Plan. In contrast, AAG

does credit and/or impute employees’ earnings under the Plan for comparable forms of non-

military leave, such as jury duty leave and bereavement leave. By crediting earnings of

employees who took non-military leave when calculating profit sharing awards, AAG was

required to credit the imputed earnings of employees who took short-term military leave.

       3.      Second, AAI continued to pay AAI employees who went on leave for non-

military reasons, such as jury duty (for which employees receive the difference between their

regular compensation and the compensation received from the government during the period of

their leave) and bereavement leave. However, AAI did not pay equivalent compensation to AAI

employees who went on short-term military leave. As a result, AAG and AAI contravened

USERRA’s mandate to not subordinate military leave to other forms of leave.

       4.      As a result of these violations, Plaintiff and other servicemembers employed by

AAI received less compensation than they would have received had AAI provided them with

paid leave during periods of their short-term military leave on an equivalent basis to other

comparable forms of non-military leave. In addition, Plaintiff and other servicemembers

employed by AAG received smaller profit sharing awards than they otherwise would have had

AAG credited them with imputed earnings for their periods of military leave and were able to

defer smaller amounts of compensation into their defined contribution plan accounts than they

otherwise would have had AAG complied with USERRA.




                                                 2
       5.      On behalf of the servicemember-employees who are or were participants in the

Plan, this action seeks (a) a declaration that AAG violated USERRA by failing to credit the

earnings associated with periods of military leave when calculating the profit sharing awards

under the Plan for Plaintiff and members of the Class, (b) an order requiring AAG to credit

imputed earnings associated with military leave in the future, and (c) an order requiring AAG to

recalculate and pay the prior profit sharing awards of Plaintiff and members of the Class

consistent with the requirements of USERRA and the terms of the Profit Sharing Plan.

       6.      On behalf of the servicemember-employees of AAI, Plaintiff seeks (a) a

declaration that AAI violated USERRA by failing to provide these Class Members with paid

leave during periods of their short-term military leave on an equivalent basis to other,

comparable forms of non-military leave; (b) an order requiring AAI to provide paid leave during

periods of short-term military leave on an equivalent basis to other, comparable forms of non-

military leave; and (c) an order requiring AAI to recalculate and pay the compensation of

Plaintiff and members of the Class consistent with the requirements of USERRA (i.e., the

differential between an employee’s regular wages or salary and the amount he or she received in

compensation for his or her military service while on leave).

                                JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction over Count I and Count III pursuant to

38 U.S.C. § 4323(b)(3), which provides that the district courts of the United States have

jurisdiction over a USERRA action brought against a private employer. This Court also has

subject matter jurisdiction over Count I and Count III under 28 U.S.C. § 1331, because this

action arises under laws of the United States. This Court has supplemental jurisdiction over




                                                 3
Plaintiff’s state law claim under Count IV pursuant to 28 U.S.C. § 1367 because the state law

claim is so related to Plaintiff’s other claims that they form part of the same case or controversy.

        8.      Venue is proper under 38 U.S.C. § 4323(c)(2), because Defendant AAG is a

private employer and maintains a place of business in this District at the Philadelphia

International Airport. Defendant American Airlines, Inc., as well as another wholly-owned

subsidiary airline of AAG, Piedmont Airlines, Inc. (“Piedmont”), have primary transportation

hubs and employ thousands of employees at the Philadelphia International Airport, and the

Philadelphia Airport is the main base for Piedmont Airlines. A third wholly-owned subsidiary of

AAG, PSA Airlines, Inc. (“PSA”), has one of its handful of crew bases at the Philadelphia

Airport. Venue is also proper in this district under 28 U.S.C. § 1391(b)(2), because a substantial

part of the events giving rise to the claims in this action occurred in this District.

                                              PARTIES

        9.      Plaintiff James P. Scanlan is and has been employed as a pilot for American

Airlines, Inc. since October 1999. James P. Scanlan is also a Major General in the United States

Air Force Reserve and has served in the United States Armed Services since 1985. Throughout

his employment at American Airlines, Plaintiff has taken leave to engage in qualified military

service to perform his military reserve obligations. During 2016 and 2017, Plaintiff was a

participant in the Plan. During the time that Plaintiff was a participant in the Plan, Plaintiff took

military leave in 2016 and 2017. Plaintiff resides in Doylestown, Pennsylvania.

        10.     Defendant American Airlines Group Inc. (“AAG”), a Delaware corporation, is the

parent company of wholly-owned subsidiaries AAI, Envoy Air, Inc. (“Envoy”), Piedmont, and

PSA (collectively, “the AAG Airlines”). The AAG Airlines operate airlines and provide services

under the American Airlines brand with a significant hub presence in Philadelphia, Pennsylvania,




                                                   4
which is located in this District. As the sole owner and parent of the AAG Airlines, Defendant

AAG established and maintains the American Airlines Group Inc. Global Profit Sharing Plan

(“the Plan”) to provide benefits to employees of the AAG Airlines in the form of profit sharing

based on AAG’s profit.

       11.     Defendant American Airlines, Inc. (“AAI”), a Delaware corporation, is a wholly-

owned subsidiary of Defendant AAG. AAI provides scheduled air transportation services for

passengers and cargo. At all times during Plaintiff Scanlan’s employment with AAI, AAI paid

Plaintiff’s employment compensation.

       12.     Under Section C of the Plan, Defendant AAG calculates and determines profit

sharing awards based on employees’ wages and salaries. Pursuant to Section C of the Plan,

Defendant AAG is obligated to make profit sharing award payments to employees annually and

from its general assets. Pursuant to Section H of the Plan, AAG has the authority to modify,

amend, annul, or terminate the Plan and, as such, has the authority to increase, reduce, or

eliminate employees’ profit sharing awards. According to AAG’s Form 10-Ks filed with the

Securities and Exchange Commission, Defendant AAG was obligated to pay profit sharing

awards under the Plan in the amounts of $316 million for 2016 and $241 million for 2017.

Defendant AAG meets the definition of an employer within the meaning of 38 U.S.C.

§ 4303(4)(A), because it “pays salary or wages for work performed” and it “has control over

employment opportunities” for the employees who are eligible participants in the Plan.

                              CLASS ACTION ALLEGATIONS

       13.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of the following Profit Sharing Class:

       Current and former employees of American Airlines, Inc., Envoy Air, Inc.,
       Piedmont Airlines, Inc., and PSA Airlines, Inc. who, from January 1, 2016



                                                 5
       through the date of judgment in this action, (1) are or were participants in the
       American Airlines Group Inc. Global Profit Sharing Plan, and (2) while
       participants in the Plan are or were either employed inside the United States or are
       or were a citizen, national or permanent resident alien of the United States
       employed in a foreign country, (3) after becoming a participant in the Plan took a
       period of military leave during a Plan Year in which they were eligible to receive
       an award under the Plan (or who would have been eligible to receive an award
       under the Plan if earnings associated with qualified military leave had been
       credited) and (4) whose profit sharing award under the Plan did not include credit
       or imputed earnings for periods of military leave.

       14.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of the following Subclass of Profit Sharing Class (the

American Pilot Profit Sharing Subclass):

       All members of the Profit Sharing Class who, from January 1, 2016 through the
       date of judgment in this action are or were eligible to participate in the American
       Airlines, Inc. 401(k) Plan for Pilots and are or were subject to taxation in the United
       States.

       15.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of the following Paid Leave Class:

       Current and former employees of American Airlines, Inc. who took short term
       military leave from their employment with American Airlines, Inc. at any time
       from January 1, 2013 through the date of judgment in this action and during that
       leave were not paid the amount equal to what they would have earned had they
       continued to work their ordinary work schedules for American Airlines, Inc.

       16.     Excluded from the Classes and Subclass are the following: (a) any members of

the Committee which was responsible for administering the Plan; (b) all former or current

employees who previously reached settlements with or judgments against American Airlines

Group, Inc. in their individual USERRA actions concerning inadequate profit sharing awards

that were based on earnings that did not take into account imputed income for periods of short-

term military leave and/or the failure to pay compensation to employees during their short term

military leave; and (c) any employees who are covered by the 2005 Agreement between US

Airways, Inc. and the Communication Workers of America representing Passenger Service


                                                 6
Employees, the Passenger Service Agreement between American Airlines, Inc. and CWA-IBT

Association representing Passenger Service Employees effective December 1, 2015, the

Agreement between US Airways, Inc. and the International Association of Machinists and

Aerospace Workers representing Fleet Service Employees dated May 8, 2008, the Fleet Service

Agreement between US Airways, Inc. and the Fleet Service Employees as represented by the

International Association of Machinists and Electrical Workers dated July 18, 2014, or the

Agreement between US Airways, Inc. and the International Association of Machinists and

Electrical Workers representing Mechanical Employees..

Impracticality of Joinder

       16.       The members of Classes and the Subclass are so numerous that joinder of all members is

impracticable.

       17.       Participants in the Plan include employees of AAI, Envoy, Piedmont, and PSA.

AAI, a wholly-owned subsidiary of AAG, has over 100,000 employees. Envoy (formerly

American Eagle Airlines), which is a wholly-owned subsidiary of AAG and claims to be the

world’s largest regional carrier that flies under the American Eagle brand, has approximately

14,000 employees. Piedmont, a wholly-owned subsidiary of AAG that flies under the American

Eagle brand (formerly flying under the US Airways Express brand), has approximately 7,000

employees. PSA, which is a wholly-owned subsidiary of AAG that flies under the American

Eagle brand, has approximately 3,900 employees.

       18.       AAI and each of its regional carriers (i.e., Envoy, Piedmont, and PSA) actively

recruit and encourage members of the military to become employees. For example, on its

website, American Airlines states that it is “committed to hiring, training and developing

candidates with a strong desire to learn and grow, both personally and professionally, and to




                                                   7
supporting the diversity of thought and rich experience that military veterans bring to our

workforce and embrace the opportunity to have them as part of the American Airlines family.”1

Piedmont dedicates an entire web page to its “military transition program,” and informs

servicemembers that “Piedmont values your service to our country. If you’re seeking to make a

transition to civilian flying, we’ll make it easy with our Military Transition Program.”2 Based on

the number of airline employees who serve in the National Guard and Reserve and the AAG

Airlines’ active recruitment of members of the military, thousands of current and former

employees of the AAG Airlines are members of the Classes.

          19.    The members of the Classes and the Subclass are geographically dispersed across

the country. AAI currently has domestic and international “hubs” in the United States at the

following locations: Philadelphia, Pennsylvania; Queens, New York; Brooklyn, New York; Los

Angeles, California; Miami, Florida; Chicago, Illinois; Charlotte, North Carolina; and

Dallas/Fort Worth, Texas. AAI pilots report for flying duty at pilot domicile bases located in all

the hubs and also the focus cities of Boston, Massachusetts and St. Louis, Missouri. Envoy has

hubs in Queens, New York; Miami, Florida; Chicago, Illinois; and Dallas/Fort Worth, Texas.

Piedmont has hubs in Philadelphia, Pennsylvania, and Charlotte, North Carolina. PSA has a hub

in Charlotte, North Carolina, and maintains crew bases in Dayton and Cincinnati, Ohio;

Knoxville Tennessee; Washington, D.C.; Charlotte, North Carolina; Philadelphia, Pennsylvania;

and Norfolk, Virginia. Based on the varied locations of the employees of the airlines whose




1
    Military Community Recruiting, American Airlines, https://jobs.aa.com/content/veterans/.
2
  Careers, Piedmont Airlines, http://piedmont-airlines.com/Careers/Career-Guides/Pilots; see
also Military Transition Program, Piedmont Airlines, http://piedmont-airlines.com/military-
transition-program.

                                                 8
employees are eligible to participate in the Plan, the members of the Classes are geographically

dispersed across the country.

Commonality

       20.     The central question in this case, which will generate a common answer as to the

Profit Sharing Class, is whether Defendant AAG’s policy or practice of failing to credit Class

Members with imputed earnings for their periods of short-term military leave in calculating

profit sharing awards under the Plan violates USERRA § 4316. As to the American Pilot Profit

Sharing Subclass, the central question in this case, which will generate a common answer, is

whether Defendant AAG breached its contractual obligations under the Profit Sharing Plan by

failing to credit members of the Subclass with earnings for periods of qualified military leave in

accordance with the terms of the American Airlines, Inc. 401(k) Plan for Pilots. As to the Paid

Leave Class, the central question in this case, which will generate a common answer, is whether

Defendant AAI’s policy or practice of failing to pay employees their regular compensation

during periods of short-term military leave violates USERRA § 4316 and/or USERRA § 4318.

       21.     Plaintiff’s claims raise subsidiary common questions, including the following: (a)

whether, for the purposes of calculating profit sharing awards, the Plan had to consider imputed

earnings for qualified military service because short-term military leave is comparable to jury

duty leave or bereavement leave; (b) whether under the terms of the Profit Sharing Plan, eligible

earnings included compensation imputed for qualified military leave, (c) whether, for the

purposes of paying its employees’ regular compensation during periods of qualified military

service, short-term military leave is comparable to other forms of leave for which AAI pays its

employees’ compensation; and (d) whether Defendants’ violations of USERRA were willful,

such that they should be required to pay liquidated damages to Class Members.




                                                 9
       22.     Because Defendant AAG adopted and applied a uniform policy or practice of not

considering earnings that would have been paid during periods of short-term military leave in

calculating profit sharing awards or otherwise crediting military leave, answers to these

questions will produce common answers for all members of the Profit Sharing Class and the

American Pilot Profit Sharing Subclass. Because Defendant AAI adopted and applied a uniform

policy or practice of not paying its employees during periods of short-term military leave on an

equivalent basis to other forms of paid leave, answers to these questions will produce common

answers for all members of the Paid Leave Class.

       23.     As Defendants AAG and AAI acted in a uniform, systematic manner with respect

to the Classes and the Subclass, all members of each of the Classes and the Subclass suffered the

same type of injury based on a single policy or practice and resolving the claims of the Classes

and the Subclass will be based on common legal and factual questions. Because the calculation

and determination of awards under the Plan were based on a uniform, written policy, the issues

relating to the relief Profit Sharing Class and the Pilot Profit Sharing Subclass should receive are

also common. To the extent that the policy or practice for either Class or the Subclass is found

to violate USERRA or to constitute a breach of contract, the determination of the amounts to be

paid to members of the Classes will be formulaic and can be readily calculated.

Typicality

       24.     Plaintiff’s claims are typical of the other members of the Profit Sharing Class

because the claims challenge a uniform policy or practice by which Defendant AAG failed to

credit imputed income for periods of short-term military leave, including while crediting

earnings for comparable forms of non-military leave for purposes of calculating profit sharing

awards under the Plan. Plaintiff’s claims are typical of the other members of the American Pilot




                                                 10
Profit Sharing Subclass because the claims challenge calculations of the profit sharing awards

under the terms of the Plan. Plaintiff’s claims are typical of the other members of the Paid Leave

Class because the claims challenge a uniform policy or practice by which Defendant AAI failed

to pay its employees during periods of short-term military leave on an equivalent basis to other,

comparable forms of paid leave.

Adequacy

       25.      Plaintiff will fairly and adequately protect the interests of other members of the

Classes and the Subclass.

       26.      Plaintiff does not have any conflict with any other member of the Classes or the

Subclass.

       27.      Defendant has no unique defenses against the Plaintiff that would interfere with

Plaintiff’s representation of the Classes or the Subclass.

       28.      Plaintiff is represented by counsel with significant experience in prosecuting class

action litigation, including class action litigation involving rights and benefits of servicemembers

under USERRA.

Rule 23(b)(1)

       29.      This action can be maintained as a class action under Rule 23(b)(1)(A) of the

Federal Rules of Civil Procedure. The central question for the Profit Sharing Class is whether

the uniform policy or practice by which Defendant AAG failed to include imputed income for

periods of short-term military leave, including when AAG credited earnings for comparable

forms of non-military leave for purposes of calculating profit sharing awards under the Plan,

violated USERRA. The central question for the American Pilot Profit Sharing Subclass is

whether this uniform policy or practice violated AAG’s obligations under the terms of the Profit




                                                 11
Sharing Plan Document. The central question for the Paid Leave Class is whether the uniform

policy or practice by which Defendant AAI failed to pay its employees during periods of short-

term military leave on an equivalent basis to other, comparable forms of paid leave, violated

USERRA. As a result, prosecution of separate claims by individual members would create the

risk of inconsistent or varying adjudications that would establish incompatible standards of

conduct.

       30.      This action can be maintained as a class action under Rule 23(b)(1)(B) of the

Federal Rules of Civil Procedure. As a practical matter, resolution of whether AAG was

required under USERRA or the terms of the Profit Sharing Plan Document to credit imputed

earnings associated with short-term military leave under the Plan would be dispositive of that

matter for other participants in the Plan even if they were not parties to this litigation and would

substantially impair or impede their ability to protect their interests if they are not made parties to

this litigation by being included in the Profit Sharing Class or the Subclass. Similarly, resolution

of whether AAI was required under USERRA to pay its employees during periods of short-term

military leave on an equivalent basis to other forms of comparable paid leave would be

dispositive of that matter for other employees even if they were not parties to this litigation and

would substantially impair or impede their ability to protect their interests if they are not made

parties to this litigation by being included in the Paid Leave Class.

Rule 23(b)(2)

       31.      This action can also be maintained as a class action under Rule 23(b)(2) of the

Federal Rules of Civil Procedure. Defendants AAG and AAI have acted and/or failed to act on

grounds generally applicable to the respective Classes, making declaratory and injunctive relief

appropriate with respect to the members of Classes as a whole.




                                                  12
       32.     Defendant AAG maintained a uniform policy or practice as to all members of the

Profit Sharing Class and the American Pilot Profit Sharing Subclass. Defendant AAG is alleged

to have violated USERRA and the terms of the Profit Sharing Plan Document by refusing to

credit imputed earnings associated with short-term military leave when calculating profit sharing

awards for all Plan participants who took short-term military leave. As such, Defendant AAG

has acted or refused to act on grounds that apply generally to the Class and the Subclass. As a

result, final declaratory and injunctive relief is appropriate with respect to the Class as a whole.

       33.     Defendant AAI maintained a uniform policy or practice as to all members of the

Paid Leave Class. Defendant AAI is alleged to have violated USERRA by refusing to pay its

employees during periods of short-term military leave on an equivalent basis to other forms of

paid leave. As such, Defendant AAI has acted or refused to act on grounds that apply generally

to the Class. As a result, final declaratory and injunctive relief is appropriate with respect to the

Class as a whole.

       34.     The relief sought consists primarily of (a) a declaration establishing that

Defendant AAG has violated USERRA by failing to include imputed income for periods of

short-term military leave in calculating profit sharing awards under the Plan; (b) a declaration

establishing that Defendant AAI has violated USERRA by failing to pay its employees during

periods of short-term military leave on an equivalent basis to other forms of non-military leave;

and (c) an order requiring Defendants to recalculate and pay profit sharing awards and regular

compensation to Class Members consistent with the requirements of USERRA and the terms of

the Profit Sharing Plan. The monetary relief sought either flows from and/or is incidental to the

declaratory relief sought, as it flows directly from the ordering of such declaratory relief and can

be calculated in a simple, objective, and mechanical manner. Specifically, the amount owed the




                                                 13
Profit Sharing Class can be calculated by (a) comparing the profit-sharing award amount

received by the Class with the amount that would have been provided had imputed income for

periods of short-term military leave been included in calculating profit sharing awards and (b)

paying the Class the difference between those amounts. Similarly, the amount owed the

American Pilot Profit Sharing Subclass can be calculated by (a) comparing the profit-sharing

award amount received by the Subclass with the amount that would have been provided had

Eligible Earnings been correctly calculated under the terms of the Profit Sharing Plan (b) paying

the Class the difference between those amounts. Similarly, the amount owed the Paid Leave

Class can be calculated by (a) comparing the regular compensation paid by Defendant AAI to the

Class with the amount of compensation actually received by the Class during periods of short-

term military leave, and (b) paying the Class the difference between those amounts.

Rule 23(b)(3)

       35.      The claims can also be certified as a class action under Rule 23(b)(3) of the

Federal Rules of Civil Procedure because the questions of law and fact common to the members

of the Classes predominate over questions affecting only individual members and a class action

is superior to other available methods for the fair and efficient resolution of this controversy.

       36.      The common questions of law and fact concern whether Defendant AAG’s policy

regarding the failure to credit imputed earnings associated with short-term military leave under

the Plan violated USERRA and breached the terms of the Profit Sharing Plan and whether

Defendant AAI’s policy or practice of failing to pay its employees during periods of qualified

short-term military leave on an equivalent basis to other forms of non-military leave violated

USERRA. As the members of the Profit Sharing Class and American Pilot Profit Sharing

Subclass were all participants in the Plan who took short-term military leave, their payments




                                                 14
were affected by AAG’s violations and common questions related to liability will necessarily

predominate over any individual questions related to liability. As the members of the Paid Leave

Class were all employees who took short-term military leave, their compensation was affected by

AAI’s violations and common questions related to liability will necessarily predominate over any

individual questions related to liability. As the calculation of payments under the Plan is

governed by a written plan document, and as employees’ regular compensation is governed by

the terms of their employment with AAI, and relief primarily consists of a declaration and order

requiring AAG and AAI to calculate and recalculate benefits and compensation consistent with

USERRA and the terms of the Plan, common questions as to remedies will likewise predominate

over any individual issues.

       37.     A class action is superior to other available methods for the fair and efficient

resolution of this controversy. By resolving the common issues in a single class proceeding, the

issues will be efficiently resolved in a single proceeding rather than multiple proceedings. Class

certification is a superior method of proceeding because it will obviate the need for unduly

duplicative litigation that might result in inconsistent judgments about Defendants’ obligations

under USERRA and the Plan and of the remedy that should be provided under USERRA.

       38.     The following factors set forth in Rule 23(b)(3) also support certification:

               a.      The members of the Classes have an interest in a unitary adjudication of

                       the issues presented in this action and, for this reason, this case should be

                       certified under Rule 23(b)(1). Additionally, many members of the Classes

                       are unlikely to have sufficient damages to justify pursuing an individual

                       federal court action or to obtain counsel to pursue an individual action, but




                                                 15
                      all members of both Classes would benefit from a class action that obtains

                      relief for all members of the Classes.

              b.      No other litigation concerning this controversy has been filed by any other

                      members of either Class.

              c.      This is an appropriate forum for these claims because, among other

                      reasons, jurisdiction and venue are proper, Philadelphia is hub for the

                      AAG Airlines, and a significant portion of the Classes work and/or reside

                      in this District.

              d.      There are no difficulties in managing this case as a class action.

                                  FACTUAL ALLEGATIONS

The Plan

        39.   AAG and/or the Board of Directors of AAG on behalf of AAG adopted and

implemented the American Airlines Group Inc. Global Profit Sharing Plan effective January 1,

2016.

        40.   Section K of the Plan defines participant to include certain regular full-time and

part-time employees of AAG Airlines who are in the union or non-union groups in the Plan

(denominated as Work Groups) as the employees eligible to participate in the Plan. The union

groups include pilots, flight attendants, mechanics, and passenger service employees of the AAG

Airlines. The non-union groups include non-union-represented management and non-

management employees.

        41.   Pursuant to Section B of the Plan, each participant is eligible to receive a profit

sharing award with respect to each Plan Year.




                                                 16
        42.    Section K of the Plan defines “Plan Year” to mean a designated fiscal year. Upon

information and belief, the Plan Year is AAG’s fiscal year, which is the calendar year.

        43.    Section H of the Plan provides that AAG has the authority to modify, amend,

annul or terminate the Plan at any time for any reason.

Calculation and Payment of Profit Sharing Awards Under the Plan

        44.    Pursuant to Section C of the Plan, AAG is obligated to pay profit sharing awards

equal to 5% of AAG’s pre-tax earnings with respect to each Plan Year. According to Section C

of the Plan, profit sharing awards paid pursuant to the Plan are paid from AAG’s general assets.

        45.    Pursuant to Section C of the Plan, the amount of a participant’s profit sharing

award with respect to each Plan Year is calculated and determined by dividing 5% of AAG’s

pre-tax earnings by the aggregate amount of all participants’ earnings and multiplying the

resulting quotient by the participant’s eligible earnings. In other words, each participant is

allocated with respect to each Plan Year a pro rata amount of 5% of the AAG’s pre-tax earnings

based on his or her individual earnings compared to the aggregate earnings of all participants.

        46.    Section K of the Plan defines “Eligible Earnings” under the Plan in relevant part

to mean “Compensation” as that term is defined for purposes of employer contributions in the

qualified defined contribution plan that is intended to comply with Section 401(k) of the Code,

that is sponsored by the Employee’s Participating Employer, and in which such Employee is

eligible to participate at the time the profit sharing award is paid.” For Plaintiff Scanlan and the

American Pilot Profit Sharing Subclass, that Plan was the American Airlines, Inc. 401(k) Plan

for Pilots.

        47.    According to the Summary Plan Description of the American Airlines, Inc. 401(k)

Plan for Pilots, the employer contributions are based on a pilot’s “Eligible Compensation” as




                                                 17
defined in the 401(k) Plan. The 40l(k) Plan defines “Eligible Compensation” to include not only

“all amounts reported as wage on the IRS W-2 after [the employee] become[s] an active

Participant in the Plan” but explains that for “authorized military and non-military leaves of

absence” a participant is entitled to “receive Pilot Company Contributions that are made to the

Plan based on Eligible Compensation earned during [the participant’s] leave of absence.

       48.      The American Airlines, Inc. 401(k) Plan for Pilots also provides:

       3.5     Qualified Military Service. Notwithstanding any other provision of the Plan to
       the contrary, contributions, benefits and service credit with respect to qualified military
       service shall be provided in accordance with Code section 414(u). For these purposes,
       during a period of qualified military service, an Eligible Employee will be considered to
       have received Compensation from the Employer at the same annual rate as the Eligible
       Employee’s average rate of Compensation from the Employer during the 12 months
       immediately preceding the qualified military service (or, if shorter, the period of
       employment preceding the qualified military service).

       49.     From the inception of the Profit Sharing Plan through the present, AAG has

adopted a policy or practice whereby it credits leave and imputes income for calculating awards

under the Plan for leave for jury duty and bereavement leave. During that same time (i.e., from

inception of the Plan through the present), AAG has adopted a policy or practice whereby it has

refused to credit leave for military service when calculating awards under the Plan, and thus fails

to include earnings or imputed earnings from military leave when calculating awards under the

Plan—even for participants in the American Airlines, Inc. 401(k) Plan for Pilots, who pursuant

to the terms of the Profit Sharing Plan and the 401(k) Plan are explicitly entitled to receive profit

sharing credit during periods of qualified military service.

       50.     Pursuant to AAG’s policy and practice, with respect to calculating the profit

sharing awards of participants who have taken long-term or short-term military leave from their

employment at the AAG Airlines, Defendant AAG has not included in the participants’ eligible

earnings the amount that they would have earned from their employment had they not taken such



                                                 18
military leave. Pursuant to the same policy or practice, for participants who have taken non-

military forms of leave that are comparable to short-term military leave, such as jury duty leave

or bereavement leave, from their employment at the AAG Airlines, Defendant AAG credited

earnings for those non-military leaves.

       51.     Pursuant to Section D of the Plan, each profit sharing award allocated to a

participant under Section C of the Plan is paid in the form of a lump-sum cash payment by

March 15 of the immediately following Plan Year or such other date as required by applicable

law. However, employees are allowed to designate the amount of their profit sharing awards

under the Plan that they want to deposit into their retirement plans and thereby defer their profit

sharing awards to the termination of their employment and/or have the awards paid as retirement

income.

       52.     Section J.7 of the Profit Sharing Plan Document provides in relevant part that the

“Plan shall be construed in accordance with the laws of the State of Texas to the extent federal

law does not supersede and preempt Texas law.

       53.     AAG’s Form 10-Ks for the fiscal years ended December 31, 2016, December 31,

2017, December 31, 2018, and December 31, 2019, respectively, stated that AAG was obligated

to pay profit sharing awards under the Plan in the amounts of $316 million for 2016, $241

million for 2017. $175 million for 2018, and $213 million for 2019.

       54.     AAG’s Form 10-K for the fiscal year ended December 31, 2019, stated that profit

sharing awards for 2019 under the Plan would be distributed to participants in the first quarter of

202018.




                                                 19
Plaintiff’s USERRA-Protected Military Leave & Awards Under the Plan

       55.     Throughout 2016 and 2017, Plaintiff Scanlan took various periods of leave that

qualified as a service in the uniformed services within the meaning of USERRA, 38 U.S.C. §

4303(13). Those periods of military leave ranged approximately between two days and fourteen

days. Plaintiff’s qualified military service in 2016 totaled 128 days. Plaintiff’s qualified military

service in 2017 totaled 132 days.

       56.     Plaintiff performed military service in 2016 and 2017 on the dates listed below:

 2016 (128 days)                                   2017 (132 days)

 Feb 7-20, 2016 (14)                               Jan 6, 2017 (1)           Jul 6-8, 2017 (3)
 Mar 7-18, 2016 (12)                               Jan 12, 2017 (1)          Jul 19-29, 2017 (11)
 Mar 21-25, 2016 (5)                               Feb 7-9, 2017 (3)         Aug 1-5, 2017 (5)
 Apr 10-17, 2016 (8)                               Feb 13-14, 2017 (2)       Aug 7-11, 2017 (5)
 Apr 24-29, 2016 (6)                               Feb 23-24, 2017 (2)       Aug 21-23, 2017 (3)
 May 3-16, 2016 (14)                               Feb 27, 2017 (1)          Aug 29-30, 2017 (2)
 May 25-28, 2016 (4)                               Mar 2-3, 2017 (2)         Sep 4-15, 2017 (12)
 Jun 12-15, 2016 (4)                               Mar 13-17, 2017 (5)       Sep 18-22, 2017 (5)
 Jul 9-15, 2016 (7)                                Mar 20-22, 2017 (3)       Sep 25, 2017 (1)
 Jul 19-21, 2016 (3)                               Mar 28-29, 2017 (2)       Oct 4-5, 2017 (2)
 Jul 30 – Aug 4, 2016 (6)                          Apr 7, 2017 (1)           Oct 10-13, 2017 (4)
 Aug 15-27, 2016 (13)                              Apr 15, 2017 (1)          Nov 7-9, 2017 (3)
 Sep 4-15, 2016 (12)                               Apr 17-21, 2017 (5)       Nov 13-17, 2017 (5)
 Oct 3-7, 2016 (5)                                 May 9-12, 2017 (4)        Nov 19-21, 2017 (3)
 Nov 14-18, 2016 (5)                               May 16-19, 2017 (4)       Dec 4-9, 2017 (6)
 Dec 5-9, 2016 (5)                                 May 21-26, 2017 (6)       Dec 12-13, 2017 (2)
 Dec 19-23, 2016 (5)                               Jun 3-16, 2017 (14)
                                                   Jun 26-28, 2017 (3)



       57.     During the time that Plaintiff took military leave to engage in qualified military

service in 2016, 2017, 2018 and 2019, Plaintiff was a participant in the Plan.

       58.     In calculating profit sharing awards for the 2016, 2017 and 2018 Plan Years,

Defendant AAG did not include, credit or impute the individual eligible earnings of participants

who took long-term or short-term military leave.


                                                 20
       59.     In the first quarter of 2017, 2018 and 2019, Defendant AAG was required under

the Plan to pay and distribute and did pay and distribute profit sharing awards under the Plan for

the 2016, 2017 and 2018 Plan Years, respectively and is expected to pay a profit sharing award

in March 2020 for the 2019 Plan Year. As a result of Defendant AAG’s failure to include in his

eligible earnings an imputed income for his periods of military leave in 2016, 2017 and 2018,

Plaintiff received profit sharing awards from AAG in substantially lower amounts than he would

have had Defendant calculated his profit sharing awards based on eligible earnings that included

imputed income for his periods of military leave or otherwise credited him for military leave.

AAG Confirms its Policy and is Informed That its Policy and Practice Violates USERRA

       60.     After Plaintiff Scanlan failed to receive a profit sharing award under the Plan in

2016 that included, credited, or imputed earnings for periods of his qualified short-term military

leave, he inquired with the representative of his union, the Allied Pilots Association, whether the

failure to credit or include imputed earnings from military leave under the Plan was a mistake

unique to him or whether this was AAG’s policy. Specifically, Plaintiff Scanlan advised the

Allied Pilots Association in early 2017 that AAG’s failure to credit his military service under the

Plan violated USERRA.

       61.     In early February 2017, the Allied Pilots Association informed Mr. Scanlan that

AAG’s policy is that any time away from the company where there is not income generation will

not be included in the calculation under the Profit Sharing Plan. The Allied Pilots Association

also explained that AAG’s policy regarding the Profit Sharing Plan was different than AAG’s

401(k) plan, and that the Profit Sharing Plan was a benefit that was not negotiated between AAG

and the Allied Pilots Association.




                                                21
       62.     In mid-February 2017, the Allied Pilots Association informed Mr. Scanlan that it

had asked AAG to confirm whether or not military service qualifies for profit sharing and it was

waiting on AAG to respond. The Allied Pilots Association also informed Mr. Scanlan that AAG

was consulting with its legal department before delivering its response.

       63.     At the end of February 2017, the Allied Pilots Association had additional

discussions with AAG and was informed by AAG that only the actual earnings listed on a pilot’s

W-2 would be considered as eligible earnings for the purposes of computing profit sharing

awards under the Plan. In the course of those discussions, AAG was advised that other major

airlines compute their employees’ profit sharing awards by including imputed earnings

associated with periods of military leave.

       64.     At the end of March 2017, the Allied Pilots Association informed Mr. Scanlan

that AAG’s final position was that it will not adjust profit sharing awards based upon imputed

earnings associated with any military leave. The Allied Pilots Association confirmed that

AAG’s Board of Directors (which has the power to interpret the Plan) had decided that imputed

income for military leave of absence is not and will not be used in the calculation of profit

sharing awards under the Plan.

       65.     As a result of AAG’s policy, each participant in the Plan who took military leave

did not have his or her imputed earnings from military leave credited in the calculation of his or

her profit sharing awards for the 2016 and 2017 Plan Years. And each employee who takes

military leave in the future will not have his or her imputed earnings from military leave credited

for the purpose of calculating his or her profit sharing award in future Plan Years.




                                                 22
       66.     As a result of its policy, Defendant AAG did not credit leave for military service

or include imputed earnings in the individual eligible earnings for at least hundreds of

participants who had taken military leave in 2016 or 2017.

       67.     By at least early 2017, if not before, Defendant AAG knew that its policy and

practice of calculating the profit sharing awards of participants in the Plan who took military

leave violated USERRA, but failed to bring its policy or practice into compliance with federal

law. As such, Defendant’s violations of USERRA were willful.

       68.     Based on references on its web sites, Defendant AAG and/or the AAG Airlines

are parties to contracts with the United States government, which prohibits Defendant AAG and

the AAG Airlines from discriminating against veterans and military service members.

       69.     Defendant AAG and/or the AAG Airlines maintained workplace posters that set

out employer responsibilities under USERRA as required by 38 U.S.C. § 4334 similar to those

found on American Airlines’ web site.

Defendant AAI’s Failure to Pay Its Employees During Short-Term Military Leave

       70.     When Defendant AAI’s employees take short-term leave from their employment

because of jury duty, AAI pays the employee on leave an amount that is equivalent to the

difference between the total compensation that the employee normally receives from AAI and

the amount, if any, that the employee receives from the government for his or her jury duty

service. Similarly, Defendant AAI’s Collective Bargaining Agreement (“CBA”) with the Allied

Pilots Association requires AAI to provide employees with up to three days of paid leave in the

event of the death of an immediate family member (“bereavement leave”).

       71.     Jury duty and bereavement leave are comparable to short-term military leave in

terms of the duration of the leave. Like jury duty and bereavement leave, short-term military




                                                23
leave occurs on a short-term basis. Pursuant to the Allied Pilots Association’s CBA with AAI,

bereavement leave that triggers AAI’s obligation to continue to pay employees’ compensation is

temporary and part-time in duration, much like military leave. Each of these types of leave

commonly lasts several days.

       72.     Jury duty and bereavement leave are also comparable to short-term military leave

in terms of their involuntary nature. For both types of leave, the employee’s absence from work

is involuntary, due to legal requirement (in the case of jury duty) or death (in the case of

bereavement leave).

       73.     Despite the similarity of short-term military leave to other forms of leave during

which Defendant AAI pays its employees’ regular compensation or a differential between their

AAI pay and pay from an alternative source, Defendant AAI refused to pay the regular

compensation of military service members who take short-term military leave or the difference

between their regular AAI pay and their military pay during such short-term military leave.




                                                 24
                                             COUNT I

    VIOLATION OF USERRA, 38 U.S.C. § 4316(b)(1), AGAINST DEFENDANT AAG
                    (On Behalf of the Profit Sharing Class)

       74.     Plaintiff hereby repeats and incorporates the allegations contained in the

foregoing paragraphs as if fully set forth herein.

       75.     USERRA, 38 U.S.C. § 4316(b)(1), provides that “a person who is absent from a

position of employment by reason of service in the uniformed services shall be (A) deemed to be

on furlough or leave of absence while performing such service; and (B) entitled to such other

rights and benefits not determined by seniority as are generally provided by the employer of the

person to employees having similar seniority, status, and pay who are on furlough or leave of

absence under a contract, agreement, policy, practice, or plan in effect at the commencement of

such service or established while such person performs such service.” The rights and benefits

that servicemembers are entitled to receive under USERRA § 4316(b)(1) include rights under

Defendant AAG’s profit sharing plan.

       76.     The U.S. Department of Labor regulation that implement and interpret USERRA

§ 4316(b)(1), 20 C.F.R. § 1002.150(b), provides that “[i]f the non-seniority benefits to which

employees on furlough or leave of absence are entitled vary according to the type of leave, the

employee must be given the most favorable treatment accorded to any comparable form of leave

when he or she performs service in the uniformed services.”

       77.     Pursuant to its policy or practice, Defendant AAG credited participants who had

taken jury duty leave or bereavement leave from their employment at the AAG Airlines with

earnings for those periods of leave each year since the Plan’s inception in 2016 for the purpose

of calculating their profit sharing awards in the Plan.




                                                 25
       78.        For the purpose of calculating the profit-sharing awards of participants in the Plan

who had taken short-term military leave from their employment at the AAG Airlines for each

Plan Year, Defendant AAG did not include in the participants’ eligible earnings any imputed

income that they would have earned from their employment had they not taken short-term

military leave.

       79.        The types of non-military leave for which AAG provides credit under the Plan –

jury duty leave and bereavement leave – are comparable to short-term military leave in terms of

the duration, purpose, and/or the ability of the employee to determine whether to take the leave.

The typical duration of each of these types of leave is comparable to short-term military leave.

Jury duty, bereavement leave, and short-term military leave commonly last only several days and

usually not more than a few weeks. Furthermore, jury duty is compulsory and taken to perform a

public service, similar to how servicemembers are often required to take military leave to

perform a public service in the Armed Forces.

       80.        By adopting and applying a policy or practice of not including imputed earnings

for Class Members’ periods of short-term military leave to calculate their profit sharing awards

under the Plan, Defendant AAG denied Class members the same rights and benefits provided to

employees on comparable forms of non-military leave, including jury duty leave and

bereavement leave, and failed to provide employees who took short-term military leave the most

favorable treatment accorded to employees on comparable forms of non-military leave. By

doing so, AAG violated and continues to violate USERRA § 4316(b)(1).

       81.        Due to Defendants’ failure to comply with USERRA § 4316(b)(1), Plaintiff and

other members of the Class received lower profit sharing awards than they would have received

had Defendants complied with USERRA and the Department of Labor’s regulations.




                                                   26
       82.     Upon information and belief, Defendant’s violation of USERRA § 4316(b)(1)

was willful.

                                            COUNT II

               BREACH OF CONTRACT & DECLARATORY JUDGMENT
                             AGAINST DEFENDANT AAG
                 (On Behalf of the American Pilot Profit Sharing Subclass)

       83.     Plaintiff hereby repeats and incorporates the allegations contained in the

foregoing paragraphs as if fully set forth herein.

       84.     The Profit Sharing Plan Document provides that a profit sharing award for a

Participant with respect to any Plan Year is calculated as follows:

       An amount equal to five percent (5%) of the dollar amount of AAG’s Pre-Tax
       Earnings with respect to the applicable Plan Year will be divided by the amount of
       the Total Population’s Eligible Earnings, and the resulting quotient is the “Payout
       Percentage.” The amount of the profit sharing award for each Participant is the
       product of the Payout Percentage multiplied by such Participant’s Individual
       Eligible Earnings.

       85.     Under Section K of the terms of the Profit Sharing Plan Document, “Eligible

Earnings” means, and has been defined since 2016 in respect of Employees subject to taxation in

the United States as follows (emphasis added):

       “Compensation” as that term is defined for purposes of employer contributions, in
       the qualified defined contribution plan that is intended to comply with Section
       401(k) of the Code that is sponsored by the Employee’s Participating Employer and
       in which such employee is eligible to participate at the time the profit sharing award
       is paid….

      86.      For Plaintiff and the members of the American Pilot Profit Sharing Subclass, the

qualified defined contribution plan for purposes of the Profit Sharing Plan’s definition of Eligible

Earnings is the American Airlines, Inc. 401(k) Plan for Pilots.




                                                 27
      87.        Section 3.5 of the American Airlines, Inc. 401(k) Plan for Pilots specifically

provides with respect to term compensation for employer contributions as follows (emphasis

added):

          Notwithstanding any other provision of the Plan to the contrary, contributions,
          benefits and service credit with respect to qualified military service shall be
          provided in accordance with Code section 414(u). For these purposes, during a
          period of qualified military service, an Eligible Employee will be considered to have
          received Compensation from the Employer at the same annual rate as the Eligible
          Employee’s average rate of Compensation from the Employer during the 12 months
          immediately preceding the qualified military service (or, if shorter, the period of
          employment preceding the qualified military service).

          88.    In determining and calculating awards under the Profit Sharing Plan AAG has not

included in the Participants’ Eligible Earnings for purposes of the Profit Sharing Plan any credit

or imputed income reflecting the definition of Compensation set forth in Section 3.5 of the

American 401(k) Plan for Pilots or considered the Participant who took qualified military service

during the Plan Year of the Profit Sharing Plan to have received Compensation from the

Employer at the same annual rate as the Eligible Employee’s average rate of Compensation from

the Employer during the last 12 months for purposes of calculating awards under the Profit

Sharing Plan.

          89.    As AAG interprets the term Eligible Earnings under the Profit Sharing Plan to not

include or apply the term Compensation expressed in Section 3.5 of the American Airlines, Inc.

401(k) Plan for Pilots, AAG will continue to calculate awards under the Profit Sharing Plan that

do not reflect Compensation set forth in Section 3.5 of the American 401(k) Plan for Pilots.

          90.    Plaintiff and the other members of the American Pilot Profit Sharing Subclass

members’ work for AAG constituted consideration for the promises contained in the Profit

Sharing Plan Document.




                                                   28
       91.     The American Profit Sharing Plan Document constitutes an enforceable contract

between AAG and each of the members of the Pilot Profit Sharing Subclass and/or an implied

contract with respect to the terms of their compensation.

       92.     By continuing to work for AAG, Plaintiff and the other members of the Pilot

Profit Sharing Subclass performed their obligations under the contract and satisfied the condition

of AAG to calculate awards consistent with the terms of the Profit Sharing Plan.

       93.     AAG breached its obligations under the Profit Sharing Plan Document by failing

to credit periods of qualifying military leave under the Profit Sharing Plan as Compensation

within the meaning set forth in Section 3.5 of the American 401(k) Plan for Pilots.

       94.     Due to AAG’s failure to comply with the terms of the Profit Sharing Plan

Document and its interpretation of the Profit Sharing Plan, Plaintiff and other members of the

American Pilot Profit Sharing Subclass have received and will continue to receive lower profit

sharing awards than they would have received had AAG credited periods of qualifying military

leave under the Profit Sharing Plan as Compensation within the meaning set forth in Section 3.5

of the American 401(k) Plan for Pilots.

                                            COUNT III

             VIOLATION OF USERRA, 38 U.S.C. § 4316(b)(1), AGAINST AAI
                        (On Behalf of the Paid Leave Class)

       94.     Plaintiff hereby repeats and incorporates the allegations contained in the

foregoing paragraphs as if fully set forth herein.

       95.     USERRA, 38 U.S.C. § 4316(b)(1), provides that “a person who is absent from a

position of employment by reason of service in the uniformed services shall be (A) deemed to be

on furlough or leave of absence while performing such service; and (B) entitled to such other

rights and benefits not determined by seniority as are generally provided by the employer of the



                                                 29
person to employees having similar seniority, status, and pay who are on furlough or leave of

absence under a contract, agreement, policy, practice, or plan in effect at the commencement of

such service or established while such person performs such service.”

       96.     The U.S. Department of Labor regulation that implements and interprets

USERRA § 4316(b)(1), 20 C.F.R. § 1002.150(b), provides that “[i]f the non-seniority benefits to

which employees on furlough or leave of absence are entitled vary according to the type of leave,

the employee must be given the most favorable treatment accorded to any comparable form of

leave when he or she performs service in the uniformed services.”

       97.     AAI paid its employees an amount equal to the difference between their regular

compensation while working at AAI and the amount of compensation, if any, that they received

from third parties for various forms of comparable non-military leave, including jury duty and

bereavement leave. However, pursuant to its policy or practice of failing to pay employees when

they take short-term military leave, AAI refused to make equivalent payments to Plaintiff and

Paid Leave Class Members during their short-term military leave periods.

       98.     The types of leave for which AAI paid employees their regular compensation –

including jury duty leave and bereavement leave – are comparable to short-term military leave in

terms of the duration, purpose, and/or the ability of the employee to determine whether to take

the leave.

       99.     By adopting and applying a policy or practice of not paying employees when they

take short-term military leave, AAI denied Plaintiff and the Paid Leave Class the same rights and

benefits, which include compensation, provided to employees who take comparable forms of

non-military leave, including jury duty leave, and thus failed to provide the most favorable




                                                30
treatment accorded to employees on comparable forms of non-military leave. By doing so, AAI

violated and continues to violate USERRA § 4316(b)(1).

       100.    Due to AAI’s failure to comply with USERRA § 4316(b)(1), Plaintiff and other

members of the Paid Leave Class received lower compensation than they would have received

had Defendant complied with USERRA and the Department of Labor’s regulations.

       101.    Upon information and belief, Defendant’s violation of USERRA § 4316(b)(1)

was willful.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that judgment be entered against Defendants on all claims

and respectfully requests that this Court award the following relief:

       A.      Declare that Defendant AAG’s policy or practice by which AAG failed to include

imputed income for or credit toward participants’ periods of military leave to calculate their

profit sharing awards under the Plan violated the rights of Plaintiff and the Class under USERRA

§ 4316 and USERRA § 4318;

       B.      Declare that Defendant AAI’s policy or practice by which AAI failed to pay

servicemember-employees when they took short-term military leave, while paying employees

who took other, comparable forms of non-military leave, violated the rights of Plaintiff and the

Paid Leave Class under USERRA § 4316;

       C.      Declare Defendants’ violations of USERRA were willful under 38 U.S.C.

§ 4323(d)(1)(C).

       D.      Declare that the eligible earnings under the Profit Sharing Plan for Plaintiff and

the Profit Sharing Class for their profit sharing awards must be based on amounts that include

imputed income for their periods of military leave;




                                                31
         E.     Declare that the term Eligible Earnings under the Profit Sharing Plan with respect

to the American Pilot Profit Sharing Subclass includes the definition of Compensation set forth

in Section 3.5 of the American 401(k) Plan for Pilots;

         F.     Require Defendant AAG to recalculate and pay profit sharing awards to the Pilot

Paid Leave Subclass consistent with the Court’s declaration;

         G.     Declare that Defendant AAI must pay employees who take short-term military

leave on the same basis as employees who take leave for jury duty, bereavement leave, and other

forms of comparable short-term, non-military leave, namely an amount equal to the difference

between their regular compensation while working at AAI and the amount of compensation

received from the government for their military service during periods of short-term military

leave;

         H.     Require Defendant AAG to recalculate the profit sharing awards that Plaintiff and

the Class and the Subclass are entitled to receive under the Plan in accordance with the Court’s

declarations;

         I.     Require Defendant AAG to calculate and pay profit sharing awards that

participants in the Plan are entitled to receive in the future to include imputed income for or

credit for their periods of military leave;

         J.     Require Defendant AAI to recalculate and pay the compensation that Plaintiff and

the Paid Leave Class are entitled to receive in accordance with the Court’s declaration;

         K.     Order Defendants AAG and AAI to pay all members of the Classes liquidated

damages in an amount to be determined at trial pursuant to 38 U.S.C. § 4323(d)(1)(C);

         L.     Award pre-judgment and post-judgment interest on any monetary relief awarded

or required by order of this Court;




                                                 32
       M.      Require Defendants AAG and AAI to pay attorneys’ fees, expert witness fees,

litigation expenses and costs pursuant to 38 U.S.C. § 4323(h) and/or order the payment of

reasonable fees and expenses in this action to Plaintiff’s Counsel on the basis of the common

benefit and/or common fund doctrine out of any money or benefit recovered for the Class in this

Action; and

       N.      Grant such other and further relief as the Court deems proper, just, and/or

equitable.

                                    JURY TRIAL DEMAND

       Pursuant to Federal Rule of Civil Procedure 38 or any similar rule or law, Plaintiff

demands a trial by jury for all causes of action and issues for which trial by jury is available.




                                                 33
Dated: February 27, 2020        Respectfully submitted,



                                R. Joseph Barton (admitted pro hac vice)
                                Colin M. Downes (admitted pro hac vice)
                                BLOCK & LEVITON LLP
                                1735 20th Street NW
                                Washington D.C. 20009
                                Telephone: (202) 734-7046
                                Fax: (617) 507-6020
                                Email: jbarton@blockesq.com
                                Email: colin@blockesq.com

                                Peter Romer-Friedman (admitted pro hac
                                vice)
                                GUPTA WESSLER PLLC
                                1900 L St., NW, Ste. 312
                                Washington, D.C. 20036
                                Telephone: (202) 888-1741
                                Email: peter@guptawessler.com

                                Michael J. Scimone (admitted pro hac vice)
                                OUTTEN & GOLDEN LLP
                                685 Third Avenue, 25th Floor
                                New York, New York 10017
                                Telephone (212) 245-1000
                                Email: mscimone@outtengolden.com

                                Hannah Cole-Chu (admitted pro hac vice)
                                OUTTEN & GOLDEN LLP
                                601 Massachusetts Avenue NW, Suite 200W
                                Washington, D.C. 20001
                                Telephone: (202) 847-4400
                                Email: hcolechu@outtengolden.com

                                Matthew Z. Crotty (admitted pro hac vice)
                                CROTTY & SON LAW FIRM, PLLC
                                905 W. Riverside Ave. Suite 404
                                Spokane, WA 99201
                                Tel: (509) 850-7011
                                Email:matt@crottyandson.com

                                Thomas G. Jarrard (admitted pro hac vice)
                                LAW OFFICE OF


                           34
     THOMAS G. JARRARD LLC
     1020 N. Washington St.
     Spokane, WA 99201
     Tel: (425) 239-7290
     Fax: (509) 326-2932
     Email: Tjarrard@att.net

     Adam Garner
     THE GARNER FIRM LTD.
     1515 Market St. Suite 1200
     Philadelphia PA 19102
     Telephone: (215) 645-5955
     Facsimile: (215) 645-5960
     Email: adam@garnerltd.com

     Attorneys for Plaintiff




35
